Citation Nr: 1829645	
Decision Date: 07/03/18    Archive Date: 07/24/18

DOCKET NO.  14-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss disability.

2. Entitlement to an initial rating in excess of 30 percent for depressive disorder with panic attacks.

3. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 until July 1968 with combat service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2017 the Veteran testified at before the undersigned during via videoconference; a transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claims on appeal, the Board finds that a remand is necessary for further developments of the issues.

Entitlement to an initial compensable rating for bilateral hearing loss disability

During the appeal period, the Veteran has submitted private audiograms that were obtained in October 2011 and April 2017. The Board finds that the private audiogram results reflect a worsening of the Veteran's bilateral hearing loss disability. However, it is unclear whether the Maryland CNC test was used. 
On remand, a VA audiologist will be asked to address whether it appears the speech discrimination testing used the Maryland CNC test as well as the current severity of the Veteran's bilateral hearing loss disability.

Entitlement to an initial rating in excess of 30 percent for depressive disorder with panic attacks

The Veteran has submitted private psychiatric assessments. Notably, the private assessment reflects the Veteran with a diagnosis of post-traumatic stress disorder (PTSD). However, as reflected on the title page, the Veteran is currently service-connected for depressive disorder with panic attacks. The Board finds that a medical opinion is needed discussing the Veteran's current mental diagnosis/treatment of PTSD in relation to his service-connected mental disability of depressive disorder with panic attacks. 

Entitlement to service connection for a right knee disorder

The Veteran was provided a VA examination in June 2010. The examiner opined that the Veteran's right knee strain is less likely than not due to his military service. The examiner simply noted that there was no mention of knee problems in service. However, the claims folder reflects and VA has conceded that the Veteran was treated for a knee injury during his active service. Here, the June 2010 medical opinion is based on incorrect facts and does not provide adequate rationale for the conclusion reached. As such, supplemental comment is needed. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Additionally, in providing the medical opinion, the June 2010 examiner failed to account for the Veteran's competent lay statements regarding the onset of his right knee condition and the presence of symptoms since that time. While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder. Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F. 3d 1331 (Fed. Cir. 2006). A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., knee pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a supplemental medical opinion provided after the claims folder is reviewed is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with an audiologist to determine the current severity of his bilateral hearing loss disability. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 

In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.

The examiner is also requested to interpret the October 2011 and April 2017 private audiogram results; specifically the audiologist should comment on whether it appears that speech testing was performed using the Maryland CNC test. Any discrepancies between the private audiogram results and those shown pursuant to this ordered examination should be discussed.

2. Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected psychiatric disability. The claims folder should be made available to and reviewed by the examiner. All indicated tests should be performed. The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score. The examiner must delineate symptoms attributable to his service-connected acquired psychiatric disorder as opposed to other psychiatric or physical disabilities.

Additionally, the examiner is to review the Veteran's private psychiatric assessments and provide opinions on the following: 

a.) Whether it is at least as likely as not that the Veteran's diagnosed PTSD is related to, or aggravated by his active military service, to include whether it is at least as likely as not to have manifested during active military service and

b.) Whether it is at least as likely as not that the Veteran's diagnosed PTSD is related to, or aggravated by his service-connected depressive disorder with panic attacks.

3. Obtain a supplemental medical opinion from an appropriate medical provider to determine the nature and etiology of the Veteran's claimed right knee condition. The entire electronic claims file must be reviewed by the examiner. 

The examiner is requested to provide opinions on the following:

a.) Whether it is at least as likely as not that the Veteran's right knee condition is related to, or aggravated by his active military service, to include whether it is at least as likely as not to have manifested during active military service and

b.) Whether it is at least as likely as not that the Veteran's right knee condition is related to, or aggravated by his service-connected disabilities, to include his combat-related right calf puncture wound.

The physician is required to provide a complete rationale for all opinions rendered, based on the physician's clinical experience, medical expertise, and established medical principles. 

Any opinion provided must contain not only a clear conclusion with supporting data, but must also contain a reasoned medical explanation connecting the two.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




